DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 5 in the reply filed on May 24th, 2021 is acknowledged.

Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a one-component admixture" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  This statement is indefinite because it fails to 
The Examiner is treating the one-component admixture in line 8 as referring to the one-component admixture already set forth in line 6 as it appears to be consistent with Specification at [0009].
Examiner suggests to either: replacing the “a” with “the”; amend the claim to incorporate another one-component admixture; or some other clarifying amendment so as to remove the ambiguity as set forth above depending on Applicant’s intent.

Claims 2 – 5 are rejected because of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa et al. (U.S. Pub. No. 2006/0032409 A1) (hereinafter referred to as “Okazawa”) in view of Margheritis et al. (U.S. Pub. No. 2010/0307381 A1) (hereinafter referred to as “Margheritis”).

Regarding claim 1, Okazawa teaches a concrete composition (see Okazawa at [0002] teaching an additive for a cement composition and a cement composition containing the same)
comprising:
a binder (see Okazawa at [0057] and Table 6, also shown below, teaching a cement composition comprising a cement, which is taken to meet the claimed binder);

    PNG
    media_image1.png
    333
    637
    media_image1.png
    Greyscale


fine aggregate (see Okazawa at [0057] and Table 6 teaching that a cement composition comprising fine aggregate);
coarse aggregate (see Okazawa at [0057] and Table 6 teaching that a cement composition comprising coarse aggregate); and 
a one-component admixture (see Okazawa at [0057] and Table 7, also shown below, teaching that the cement composition for Example 22 incorporated with cement additive, which is taken to meet the claimed one-component admixture),

    PNG
    media_image2.png
    297
    630
    media_image2.png
    Greyscale


wherein a water/binder ratio is 30 to 70% by mass (see Okazawa at [0057] and Table 6 teaching water-cement ratio of 44.2 wt%),
a slump flow value is 35 to 75 cm (see Okazawa at [0057] and Table 7, also shown below, teaching that the slump flow was measured for Example 22, and a slump flow of 64.0 cm),
and a one-component admixture is contained in a proportion of 0.5 to 3.0 parts by mass relative to 100 parts by mass of a binder (see Okazawa at Table 7 teaching 1.8 wt% of AD-2 cement additive for Example 22),
prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	
wherein the one-component admixture being a one-component admixture that contains:
a component B, wherein the component B being water-soluble cellulose ether (see Okazawa at [0034] teaching that the additive for cement compositions was prepared from water-soluble cellulose ether),
a component D, wherein the component D being a defoamer (see Okazawa at [0034] teaching that the additive for cement compositions was prepared from defoaming agent),
a component A, wherein the component A being a polycarboxylic acid-based water reducing agent made up of a copolymer of an unsaturated monocarboxylic acid monomer and/or an unsaturated dicarboxylic acid monomer and/or salts of these monomers and an unsaturated monomer that is copolymerizable with these monomers and salts and has a polyoxyalkylene group composed of 1 to 300 oxyalkylene units having 2 to 4 carbon atoms in a molecule and/or a salt of the copolymer (see Okazawa at [0034] teaching that the additive for cement compositions was prepared from polycarboxylic acid based copolymer or salt, and see Okazawa at [0018] teaching component (A) of the additive for a cement composition is a polycarboxylic acid based copolymer and/or salt thereof, it is preferably a copolymer composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer. Examples of the unsaturated mono- or di-carboxylic acid include acrylic acid and methacrylic acid in the list (see Okazawa at [0018]), examples of the unsaturated monomer include polyalkylene glycol mono(meth)acrylate which are formed by adding 1-100 mol alkylene oxide to unsaturated alcohol (see Okazawa at [0018]), which is taken to meet the claimed limitations because polyalkylene glycol mono(meth)acrylate which are formed by adding 1-100 mol 
and has an ionic strength derived from the component A, of 0.02 to 0.8 (based on the teachings above, and the ionic strength as defined by Formula 1 (see Specification at [0027] and [0028] teaching that ionic strength is inversely dependent on the sum of the mass molar concentration and the square of the charge of the polycarboxylic acid composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer), the composition of polycarboxylic acid and a copolymerizable unsaturated monomer (see Okazawa at [0018] and [0034]) and component A of claim 1 would appear to be substantially similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II).  Thus, Okazawa’s polycarboxylic acid and a copolymerizable unsaturated monomer, having an ionic strength of 0.02 to 0.8, is expected to follow from the substantially similar mass molar concentration and charge of the polycarboxylic acid composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer of the claimed and prior art products and processes.
	
	
	Okazawa does not explicitly teach that the one-component admixture contains a component C, with the component C being gums as claimed.
	Like Okazawa, Margheritis teaches additives for hydraulic compositions (see Margheritis at [0001] and [0002] teaching that the disclosure refers to rheology modifiers useful in the preparation of flowable hydraulic compositions, and specifically, the modifiers essentially contain hydroxyalkyl guar or a cellulose ether and a small amount of diutan gum or welan gum).

As such, one of ordinary skill in the art would appreciate that the minimum dosage of diutan and welan gum can be reduced about tenfold if concurrently cellulose ether is used that also enhances the cohesion and stability of cement based systems with low cost as taught by Margheritis, and seek those advantages by adding the gums in Okazawa’s concrete composition that already contains component B (water-soluble cellulose ether) to produce a cement composition with enhanced cohesion and stability, in addition to lower cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the gums from Margheritis in the cement composition of Okazawa to produce a cement composition with enhanced cohesion and stability, in addition to lower cost.














Regarding claim 2, Okazawa as modified by Margheritis teaches the limitations as applied to claim 1, but Okazawa does not explicitly teach that the one-component admixture contains the component A in a proportion of 15 to 50% by mass.
However, Okazawa teaches an additive for cement compositions according to the formulation shown in Table 3 (see Okazawa at [0034] and Table 3, also shown below, teaching Example 3 with a mixing ratio of 55 wt% for polycarboxylic acid based copolymer).  

    PNG
    media_image3.png
    256
    913
    media_image3.png
    Greyscale

In addition, Okazawa teaches that the polycarboxylic acid is added in the amount of 0.05-10.0 wt% of cement (see Okazawa at [0020]), and the amount of water-soluble cellulose ether is added in the amount of 0.001-5.0 wt% of cement (see Okazawa at [0023]).  The mixing ratio of polycarboxylic acid and water soluble cellulose ether is 50/50 to 99/1 by weight (see Okazawa at [0022]), which would overlap with the claimed range.  
Furthermore, Okazawa teaches that if the mixing ratio is lower than 50/50, the resulting concrete will have a very high viscosity, lacking the desired flowability, and the cellulose ether may retard setting (see Okazawa at [0022]).  On the other hand, if the mixing ratio exceeds 99/1, the additive will not produce the effects of preventing bleeding, improving workability, securing resistance to material separation, and reducing dust and splash during concrete spraying (see Okazawa at [0022]).
As such, one of ordinary skill in the art would appreciate that Okazawa teaches a mixing ratio of polycarboxylic acid and water soluble cellulose ether that would affect cement properties as outlined above that will overlap with the claimed component A proportion range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a mixing ratio of polycarboxylic acid and water soluble cellulose ether from within the range taught by Okazawa because there is a reasonable expectation of success that mixing ratio disclosed would be suitable.  
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	

Regarding claim 3, Okazawa as modified by Margheritis teaches the limitations as applied to claim 1, and Okazawa further teaches that the one-component admixture has an ionic strength, derived from the component A, of 0.05 to less than 0.5 (see claim 1 rejection, based on the teachings in claim 1, and the ionic strength as defined by the Formula 1 (see Specification at [0027] and [0028]), the composition of polycarboxylic acid and a copolymerizable unsaturated monomer (see Okazawa at [0018] and [0034]) and component A of claim 1 would appear to be substantially similar, and thus Okazawa’s polycarboxylic acid and a copolymerizable unsaturated monomer, having an ionic strength of 0.05 to less than 0.5 is expected to follow from the substantially similar mass molar concentration and charge of the polycarboxylic acid composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer of the claimed and prior art products and processes and meet the claimed ionic strength range).

Regarding claim 4, Okazawa as modified by Margheritis teaches the limitations as applied to claim 1, and Okazawa further teaches that the component B is at least one selected from alkyl cellulose, hydroxyalkyl cellulose, and hydroxyalkyl alkyl cellulose (see Okazawa at [0021] teaching that the water-soluble cellulose ether as component (B) in the disclosure features hydroxyalkyl alkyl cellulose (such as hydroxypropyl methyl cellulose) featured in the list, and see Okazawa at [0034] and Table 2 Remarks teaching water-soluble cellulose ether 90SH-30000, hydroxypropyl methyl cellulose).

Regarding claim 5, Okazawa as modified by Margheritis teaches the limitations as applied to claim 1, and Margheritis further teaches that the component C is at least one selected from diutan gum, welan gum, xanthan gum, and gellan gum (see Margheritis at [0002] teaching diutan or welan gum).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al. (Controlling of the adsorption and dispersing force of polycarboxylate-type superplasticizer by sulfate ion concentration in aqueous phase, Cement and Concrete Research) teaching that ionic strength in the aqueous phase affects the dispersing force of polycarboxylate-type superplasticizer wherein the dispersing force degrades with the increase in ionic strength and sulfate ion concentration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731